Citation Nr: 0832809	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  04-01 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for chronic 
lumbar strain with degenerative disc disease, currently 
evaluated as 60 percent disabling.  

2.  Entitlement to an increased disability rating for 
hypertension, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran served on active military duty from June 1976 to 
June 1980 and from November 1990 to December 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating action in which 
the Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama awarded an increased evaluation from 10% 
to 60%, effective from July 2001, for the service-connected 
chronic lumbar strain with degenerative disc disease.  Also, 
by a June 2003 decision, the Montgomery RO, in pertinent 
part, denied a disability rating greater than 10% for the 
service-connected hypertension.  

In May 2005, the Board denied the veteran's increased rating 
claim for his service-connected hypertension and remanded his 
increased rating claim for his service-connected low back 
disability to the RO for completion of due process 
requirements.  

The veteran appealed the Board's denial of his hypertension 
claim to the United States Court of Appeals for Veterans 
Claims (Court).  In a July 2007 decision, the Court vacated 
that portion of the Board's May 2005 decision that had denied 
an increased rating for the service-connected hypertension 
and remanded the matter to the Board for further evidentiary 
development consistent with the Court's decision.  In August 
2007, judgment was entered in the Court's decision.  An 
appeal to the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) was dismissed in January 2008 as a 
result of an agreement between the parties.  

The Montgomery RO completed the actions requested by the 
Board in its May 2005 Remand.  In June 2005, the agency 
continued the currently-assigned 60% rating for the veteran's 
service-connected low back disability.  As the veteran has 
not withdrawn his claim for an increased rating for this 
disorder, the issue remains in appellate status.  AB 
v. Brown, 6 Vet. App. 35 (1993).  

As the location of the veteran's residence had changed, in 
April 2007 he asked that his claims folder be transferred to 
the RO in Atlanta, Georgia.  That action was completed, and 
his appeal remains under the jurisdiction of the Atlanta RO.  

The veteran's hypertension claim is addressed in the REMAND 
portion of the decision below and is being REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The service-connected chronic lumbar strain with degenerative 
disc disease is manifested by chronic pain and tenderness, 
limitation of motion, muscle spasm, an abnormal posture, a 
slow and stiff gait, and an inability to sit or stand for 
long periods of time.  Associated objective neurological 
abnormalities (including but not limited to bowel or bladder 
impairment), a fracture of a lumbar vertebra, and unfavorable 
ankylosis of the entire spine have not been shown.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 60 percent 
for chronic lumbar strain with degenerative disc disease have 
not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5285 & 
5286 (effective prior to Sept. 26, 2003); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, DC 5237 (effective since Sept. 26, 2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2008)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Specifically with regard to increased rating claims, 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

These notification requirements were satisfied by a letter 
issued to the veteran in June 2005.  Specifically, the 
document informed him of the evidence required to support his 
increased rating claim and notified him that VA would make 
reasonable efforts to help him obtain necessary evidence with 
regard to his low back issue on appeal but that he must 
provide enough information so that the agency could request 
the relevant records.  

In particular, the referenced correspondence specifically 
stated that evidence of increased severity of the 
service-connected low back disorder may include records of 
recent relevant treatment (particularly reports of pertinent 
medical care received within the past 12 months-to include 
hospitalization and physical therapy reports), doctors' 
statements containing physical and clinical findings, 
laboratory and radiographic results, and dates of 
examinations and testing.  

The veteran has not been informed of the type of evidence 
necessary to establish effective dates (element #5).  See 
Dingess/Hartman, 19 Vet. App. at 488.  In any event, as will 
be discussed in the following decision, the Board finds that 
the evidence of record does not support a grant of the 
increased rating claim adjudicated in this decision.  Thus, 
the Board finds that there can be no possibility of any 
prejudice to the veteran in proceeding with the issuance of a 
final decision of this issue.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

Clearly, the June 2005 correspondence was not furnished to 
the veteran prior to the initial adjudication of the claim 
for an increased rating for the service-connected low back 
disability in January 2002.  The timing defect of the VCAA 
notification, however, was cured by the agency of original 
jurisdiction's re-adjudication of this issue and issuance of 
a supplemental statement of the case (SSOC) later in December 
2007.  

Any VCAA notification errors have not affected the essential 
fairness of the current adjudication.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  Specifically, evidence of 
record demonstrates that the veteran has actual knowledge of 
the criteria necessary for an increased rating for his 
service-connected low back disability.  See Vazquez-Flores, 
22 Vet. App. 37 (2008) (citing Dalton v. Nicholson, 21 Vet. 
App. 23, 30-31 (2007) ("[a]ctual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim")).  

The January 2003 statement of the case, as well as the June 
2005 SSOC, provided the veteran with specific notice of the 
relevant rating (diagnostic code) criteria for his 
service-connected low back disability.  Significantly, at the 
multiple VA examinations and outpatient treatment sessions 
conducted during the current appeal, the veteran described 
the specific symptoms that he experiences as a result of this 
service-connected disorder.  Such statements exhibit a clear 
understanding of the criteria necessary for an increased 
rating for his service-connected low back disability.  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the increased rating claim adjudicated in this decision.  All 
relevant treatment records adequately identified by the 
veteran have been obtained and associated with his claims 
folder.  He has been accorded multiple pertinent VA 
examinations.  

There is no suggestion in the current record that additional 
evidence, relevant to this matter, exists and can be 
procured.  Consequently, the Board concludes that no further 
evidentiary development of the issue adjudicated in this 
decision is required.  See, Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (which holds that strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case and that such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  See 
also, Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (which 
holds that remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  The Board will, therefore, 
proceed to consider this claim, based on the evidence of 
record.  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2007).  Initially, in a November 1996 decision, the Board 
granted service connection for chronic lumbar strain.  By a 
rating action dated later that month, the Montgomery RO 
effectuated the Board's decision.  Specifically, the agency 
granted service connection for chronic lumbar strain and 
awarded a compensable evaluation of 10%, effective from 
January 1992, for this disability.  

By the currently-appealed January 2002 rating action, the 
Montgomery RO redefined the veteran's service-connected low 
back disability as chronic lumbar strain with degenerative 
disc disease and granted an increased evaluation of 60%, 
effective from July 2001, for this disorder.  This 
service-connected disorder remains so evaluated.  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
however, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2007).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2007).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2007).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  

By reasonable doubt it is meant that an approximate balance 
of positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2007).  

Initially, the Board notes that the schedular criteria by 
which orthopedic disabilities of the spine are rated changed 
during the pendency of the appeal.  Specifically, on 
September 23, 2002, a change to a particular diagnostic code 
(5293) was made effective.  See 67 Fed. Reg. 54,345-54,349 
(Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, DC 5293).  
Further, on September 26, 2003, changes in all spinal rating 
criteria became effective.  See 68 Fed. Reg. 51,454-51,458 
(Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, 
DCs 5235-5243).  

The VA General Counsel has held that, where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  A new rule may not extinguish any rights or 
benefits the claimant had prior to enactment of the new rule.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).  

However, if the revised version of the regulation is more 
favorable, the implementation of that regulation under 
38 U.S.C.A. § 5110(g), can be no earlier than the effective 
date of that change.  VA can apply only the earlier version 
of the regulation for the period prior to the effective date 
of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).  

As previously noted in this decision, the service-connected 
chronic lumbar strain with degenerative disc disease is 
currently evaluated as 60% disabling.  An increased rating 
for this disability, according to the former rating criteria, 
requires evidence of residuals of a fracture of the vertebra 
with cord involvement, the need to be bedridden, or the need 
for long leg braces (DC 5285) or evidence of unfavorable 
ankylosis of the spine with marked deformity with, or 
without, other joint involvement (DC 5286).  38 C.F.R. 
§ 4.71a, DCs 5285 & 5286 (effective prior to Sept. 26, 2003).  
Either one of these findings support a 100% evaluation.  Id.  

According to the new rating criteria pertinent to evaluating 
lumbosacral strain and intervertebral disc syndrome, evidence 
of unfavorable ankylosis of the entire spine is necessary for 
a 100% rating.  38 C.F.R. § 4.71a, DCs 5237 & 5243.  This is 
the only evaluation greater than 60% that is allowable 
pursuant to the revised diagnostic codes.  

In any event, the new spinal rating criteria also provides 
that any associated objective neurological abnormalities, 
including but not limited to bowel or bladder impairment 
should be evaluated separately, under the appropriate 
diagnostic code.  38 C.F.R. § 4.71a, Note 1 following General 
Rating Formula for Diseases and Injuries of the Spine (2007).  

Although regulations recognize that a part which becomes 
painful on use must be regarded as seriously disabled, see 
38 C.F.R. §§ 4.40, 4.45, these provisions are qualified by 
specific rating criteria applicable to the case at hand.  
Evaluation of the service-connected chronic lumbar strain 
with degenerative disc disease requires consideration of any 
associated limitation of motion.  See 38 C.F.R. § 4.71a, 
DC 5237 (effective since Sept. 26, 2003).  

Problems such as pain on use should be specifically 
considered when evaluating the veteran's disability.  
Specifically, when a Diagnostic Code provides for 
compensation based on limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 must also be considered, and the 
examinations upon which rating decisions are based must 
adequately portray the extent of the functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202 (1995); see also, 38 C.F.R. § 4.59 (2007).  

During the current appeal, the veteran has undergone multiple 
VA examinations and has been accorded various outpatient 
treatment sessions pertinent to his low back.  Significantly, 
none of these evaluations reflect findings of a fracture of a 
lumbar vertebra or of unfavorable ankylosis of the entire 
spine.  

Although in June 2003 the veteran complained of left back 
pain radiating down his left posterior leg to the arch of his 
left foot, he denied any numbness, tingling, or loss of 
bowel/bladder function.  Examination demonstrated intact and 
symmetrical deep tendon reflexes and negative straight leg 
raising.  The treating physician suspected nerve root 
adherence (as opposed to active disc bulge) causing sciatica.  

The veteran's sciatica has been considered in the evaluation 
of the degenerative disc disease portion of his 
service-connected low back disability.  See 38 C.F.R. 
§ 4.71a, DC 5293 (prior to September 23, 2002); 38 C.F.R. 
§ 4.71a, DC 5293 (since September 23, 2002); & 38 C.F.R. 
§ 4.71a, DC 5243 (since September 26, 2003).  Importantly, at 
no time during the current appeal has medical evidence been 
presented which demonstrates the presence of objective 
neurological abnormalities (including but not limited to 
bowel or bladder impairment) that are associated with the 
service-connected chronic lumbar strain with degenerative 
disc disease.  Clearly, therefore, a disability rating 
greater than the currently-assigned evaluation of 60%, 
pursuant to either the former, or the revised, rating 
criteria, is not warranted.  38 C.F.R. § 4.71a, DCs 5285 & 
5286 (effective prior to Sept. 26, 2003) & 38 C.F.R. § 4.71a, 
DC 5237 & Note 1 following General Rating Formula for 
Diseases and Injuries of the Spine (2007).  

Throughout the current appeal, the veteran has consistently 
described chronic pain.  VA examinations have demonstrated 
chronic pain (including on ranges of motion), tenderness and 
tightness along the majority of the left paraspinal muscle 
group and in the right gluteal area, limitation of motion, 
muscle spasm, an abnormal posture, and a slow and stiff gait.  
He has also noted an inability to sit or stand for long 
periods of time.  

Importantly, however, these examinations have also 
demonstrated symmetrical muscle tone and strength of the 
lower extremities as well as intact and symmetrical deep 
tendon reflexes of the lower extremities.  Based on these 
evaluation findings, the Board finds that the 
currently-assigned 60% rating for the service-connected 
chronic lumbar strain with degenerative disc disease 
adequately portrays the functional impairment, pain, and 
weakness that the veteran experiences as a consequence of use 
of his low back during the current appeal.  See DeLuca, 
8 Vet. App. at 204-207.  See also 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, DCs 5285, 5286, & 5237.  

The Board has considered the veteran's contentions that his 
service-connected low back disability is more severe than the 
currently-assigned 60% rating indicates.  Significantly, 
however, objective evaluation findings do not reflect the 
presence of-nor does the veteran contend that he has--a 
fracture of a lumbar vertebra, unfavorable ankylosis of his 
entire spine, or associated objective neurological 
abnormalities (including but not limited to bowel or bladder 
impairment).  Under these circumstances, there is simply no 
basis upon which to assign at any time during the current 
appeal a disability rating greater than the currently 
assigned 60% for the veteran's chronic lumbar strain with 
degenerative disc disease.  His appeal for a disability 
rating greater than 60% for this service-connected disability 
must, therefore, be denied.  

Moreover, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted for the 
service-connected chronic lumbar strain with degenerative 
disc disease at any time during the current appeal.  That 
provision provides that, in exceptional circumstances, where 
the schedular evaluations are found to be inadequate, the 
veteran may be awarded a rating higher than that encompassed 
by the schedular criteria, as shown by evidence illustrating 
that the disabilities at issue have in the past or continue 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  
Significantly, the service-connected low back disability has 
required no hospitalization or more than occasional 
outpatient treatment during the current appeal.  

The veteran's service-connected low back disorder has also 
not resulted in marked interference with employment.  
38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
therein.  What the veteran has not shown in this case is that 
his service-connected low back disability has resulted in 
unusual disability or impairment that rendered the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate at any time during the current 
appeal.  Accordingly, the Board concludes that consideration 
of the provisions set forth at 38 C.F.R. § 3.321(b)(1) is not 
warranted for the service-connected low back disorder for any 
time during the current appeal.  


ORDER

A disability rating greater than 60% for chronic lumbar 
strain with degenerative disc disease is denied.  


REMAND

As previously noted in this decision, proper VCAA notice must 
inform the claimant of any information and evidence not of 
record that is necessary to substantiate his/her claim, that 
VA will seek to provide, and that the claimant is expected to 
provide.  Pelegrini v. Principi, 18 Vet. App. 112, 121 
(2004).  In addition, the Court recently set forth specific 
VCAA notification requirements for increased rating claims.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  As the 
VCAA notice letters furnished to the veteran in March 2003 
and September 2003 in the present case do not comply with the 
Court's holding in Vazquez-Flores-as those new criteria 
apply to his claim for an increased rating for his 
service-connected hypertension, a corrective VCAA notice 
letter should be issued to him on remand.  

Further review of the claims folder indicates that the 
veteran was last accorded a VA examination pertinent to his 
hypertension in April 2003.  Since then, he has undergone 
outpatient treatment sessions for various disabilities.  
Records of those various outpatient treatment sessions also 
provided his blood pressure readings.  

Most recently, in September 2008, the veteran, through his 
representative, asserted that his service-connected 
hypertension "has deteriorated in severity and deserv[es] . 
. . an increased rating."  VA's General Counsel has 
indicated that, when a claimant asserts that the severity of 
a disability has increased since the most recent rating 
examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995).  See also Snuffer v. Gober, 
10 Vet. App. 400, 402-403 (1997) & Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).  

Accordingly, the case is REMANDED for the following action:

       1.  Provide the veteran with a notice letter that:
*	informs him of the information and 
evidence not of record that is 
necessary to substantiate his 
increased rating claim for 
hypertension; 
*	informs him of the information and 
evidence that VA will seek to 
provide; 
*	informs him of the information and 
evidence he is expected to provide; 
*	advises him of the criteria for 
establishing a disability rating and 
effective date of award; 
*	notifies him that, to substantiate 
his claim, he must provide, or ask 
the Secretary to obtain, medical or 
lay evidence demonstrating a 
worsening or increase in severity of 
his service-connected hypertension 
and the effect that worsening has on 
his employment and daily life;  
*	provides him with the appropriate 
rating criteria for the 
service-connected hypertension 
(including 38 C.F.R. § 4.104, 
DC 7101); 
*	notifies him that, should an increase 
in disability be found, a disability 
rating will be determined by applying 
relevant Diagnostic Code provisions, 
which typically provide for a range 
in severity of a particular 
disability from 0 to as much as 
100 percent (depending on the 
disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration, 
and their impact upon employment and 
daily life; and provide examples of 
the types of relevant medical and lay 
evidence that he may submit (or ask 
the VA to obtain)-e.g. competent lay 
statements describing symptoms, 
medical records, medical statements, 
employer statements job application 
rejections and any other evidence 
showing an increase in the disability 
or exceptional circumstances relating 
to the disability.  

2.  Schedule the veteran for a VA 
examination to determine the nature and 
extent of his service-connected 
hypertension.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  All 
indicated studies should be conducted.  
All pertinent pathology found on 
examination (including blood pressure 
readings) should be noted in the report of 
the evaluation.  

3.  Thereafter, re-adjudicate the issue of 
entitlement to a rating in excess of 
10 percent for the service-connected 
hypertension.  If the decision remains in 
any way adverse to the veteran, he and his 
representative should be provided with an 
SSOC.  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue remaining on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


